Opinion issued January 26, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00628-CV
____________

WASTE MANAGEMENT OF TEXAS, INC., Appellant

V.

JERRY MCCULLOUGH, KENNETH CALVERT, AND THERESA
CALVERT, Appellees




On Appeal from the 212nd District Court
Harris County, Texas
Trial Court Cause No. 01-CV-0422




MEMORANDUM OPINION
          The Court today considered the parties’ joint motion to reverse and remand this
case to the trial court for entry of judgment effectuating their settlement agreement,
in which the parties request this Court to reverse the trial court’s judgment without
reference to the merits, remand the case for further proceedings in accordance with
the parties’ settlement agreement, order all costs incurred on appeal be taxed against
the party that incurred those costs, and order immediate issuance of the mandate.  The
motion is granted as follows:
          (1)     The trial court’s judgment of March 29, 2005 is reversed;
 
          (2)     The case is remanded to the trial court for further proceedings consistent
with this opinion and with instructions for entry of judgment in
accordance with the parties’ settlement agreement; and
 
          (3)     The Clerk of this Court is directed to issue mandate 10 days after the
date of this opinion.  Tex. R. App. P. 18.1.    
 




                                                                                  Terry Jennings
                                                                                  Justice

 
Panel consists of Justices Nuchia, Jennings, and Higley